   Case 4:20-cv-01033-O Document 15 Filed 02/26/21                  Page 1 of 3 PageID 164



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 MICHAEL SEWELL AND TANYA                        §
 SEWELL, INDIVIDUALLY AND AS                     §
 NEXT FRIENDS OF T.D.M. AND                      §
 C.M.S., MINORS,                                 §
       Plaintiffs,                               §
                                                 §
 v.                                              §   CIVIL ACTION NO.: 4:20-CV-01033-O
                                                 §
 CONTINENTAL EXPRESS, INC.,                      §
 CONTINENTAL EXPRESS TRAILER                     §
 LEASING, LTD. AND AGRANA FRUIT                  §
 US, INC.                                        §
       Defendants.                               §


                 DEFENDANT CONTINENTAL EXPRESS, INC.’S
      NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER
                     DISMISSING WITHOUT PREJUDICE

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

       COMES NOW Defendant Continental Express, Inc. (“CEI”) and files this its Motion for

Reconsideration of the Court’s previous order dismissing this case without prejudice, and, for such,

would show unto the Court as follows:

       While CEI’s motion for summary judgment was pending, the Court dismissed Plaintiffs’

claims against CEI and a related entity Continental Express Trailer Leasing, Ltd. at the request of

Plaintiffs’ counsel. See Dkt. 14. For the reasons stated in CEI’s accompanying Brief in Support

of its Motion for Reconsideration, CEI has and will suffer plain legal prejudice as a result of the

unconditional dismissal of Plaintiffs’ claims against it without prejudice.
   Case 4:20-cv-01033-O Document 15 Filed 02/26/21                 Page 2 of 3 PageID 165



       Because CEI is entitled to a dismissal with prejudice, or, alternatively, a dismissal without

prejudice but with certain qualifications, CEI now moves the Court for reconsideration.

                                             Respectfully submitted,

                                             GERMER BEAMAN & BROWN, P.L.L.C.
                                             One Barton Skyway
                                             1501 S. Mopac Expy, Suite A400
                                             Austin, Texas 78746
                                             (512) 472-0288 Telephone
                                             (512) 472-9260 Facsimile


                                             By:
                                                     Gregg R. Brown
                                                     State Bar No. 03129010
                                                     grb-svc@germer-austin.com
                                                     Austin L. Jones
                                                     State Bar No. 24116579
                                                     ajones@germer-austin.com

                                             ATTORNEYS FOR DEFENDANT
                                             CONTINENTAL EXPRESS, INC.


                             CERTIFICATE OF CONFERENCE
        I certify by my signature below that the undersigned counsel attempted to confer with
Plaintiffs’ counsel, Garette Amis, on February 24 and 26, 2021 regarding Defendant CEI’s Motion
for Reconsideration, and she opposes. Accordingly, pursuant to Local Rule 7.1(b)(3), the Court
should presume the motion is opposed.




                                                     Gregg R. Brown
   Case 4:20-cv-01033-O Document 15 Filed 02/26/21                 Page 3 of 3 PageID 166



                                CERTIFICATE OF SERVICE
        I, the undersigned counsel, hereby certify that a true and correct copy of the foregoing was
forwarded, as indicated below, to all known counsel of record in compliance via CM/ECF with
the Federal Rules of Civil Procedure and the Local Rules for the Northern District of Texas on this
the 26th day of February 2021.

Avery McDaniel
Garette M. Amis
LAW OFFICE OF AVERY MCDANIEL
1205 North Main Street
Fort Worth, Texas 76164
Attorneys for Plaintiffs

Russell E. Wilson
SQUIRES & WILSON
15303 Dallas Parkway, Suite 800
Addison, Texas 75001
Attorneys for Defendant Agrana Fruit




                                                     Gregg R. Brown
